Citation Nr: 1414415	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-48 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from October 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for posttraumatic stress disorder (PTSD), a substance-induced mood disorder, and polysubstance dependence in partial remission.  

The Veteran was scheduled for a Travel Board hearing in October 2011.  He failed to report for this hearing and provided no explanation for his failure to report.  The Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Veteran submitted a VA Form 21-22 dated November 2010, naming Military Order of the Purple Heart (MOPH) as his representative.  MOPH acknowledged the form in February 2012.  However, a January 2013 letter from MOPH indicated that they were withdrawing representation.  An April 2013 letter from the Board informed the Veteran of MOPH's withdrawal and his remaining options for representation, including appointing another representative.  The Veteran did not respond to this letter or provide a new VA Form 21-22.  As such, he is unrepresented in his present appeal.

In November 2013, the Board remanded the claim for service connection for an acquired psychiatric disorder to the Appeals Management Center (AMC) for further evidentiary development.  The case has since been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

At his January 2014 VA psychiatric examination, the Veteran indicated that he received disability benefits from the Social Security Administration (SSA) for his psychiatric disorder.  However, the claims file is negative for any records from SSA.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As such, the case must be remanded so the RO/AMC can obtain any relevant SSA records.

June 2009 VA treatment records also indicate that the Veteran was hospitalized for a suicide attempt at the Creighton University Medical Center in June 2009.  There is no indication that VA has attempted to obtain these records.  On remand, the RO/AMC should also attempt to obtain these records.

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Finally, as any newly associated SSA, VA, or private treatment records may impact the January 2014 VA examiner's opinion, the RO/AMC should obtain an addendum opinion if any new records are obtained.

						(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Omaha VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the RO/AMC cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AMC must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and ask him to provide a signed release of information for treatment records from the Creighton University Medical Center relating to his June 2009 psychiatric hospitalization, and any other facilities or treatment providers that are relevant to his case.  If the Veteran returns completed release(s) of information, the RO/AMC should attempt to obtain these records and associate them with the claims file.

4.  Thereafter, the RO/AMC should review any newly obtained records and determine if an addendum opinion is necessary.  If the RO/AMC determines that an addendum opinion is necessary, such an opinion should be obtained from the January 2014 VA psychiatric examiner, if possible.  If such examiner is unavailable, then another psychiatric examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including any newly associated SSA, VA, and/or private treatment records.  This must be noted in the examination report. If the examiner deems that a new VA psychiatric examination is necessary, efforts to conduct such examination shall be undertaken. 

The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  The examiner should also discuss the Veteran's reports of depression and sleep problems in and since service.

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the above actions, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

